Land, J.
This suit is of the same nature as that of Michel Knight against the same defendants, ante p, 105. The plaintiff’s claim is for less than three hundred dollars, and not within the jurisdiction of this court.
The defendants, in their answer, claim in reconvention, the sum of five hundred dollars for damages, alleged to have been occasioned by the trespass .of plaintiff’s cattle on their road, and by collisions with them. The plaintiff has the right to let his cattle run at large ; and so long as the road of the defendants remains uninclosed, they will have no right of action against him, on the grounds stated in their answer.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower court, on the reconventional demand of the defendants, be affirmed, with costs.